Dismissed and Opinion Filed January 28, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01528-CV

  KEN PAXTON IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL OF THE
          STATE OF TEXAS AND THE STATE OF TEXAS, Appellants
                                 V.
                      ARNIEKA SIMMONS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07822

                            MEMORANDUM OPINION
                    Before Justices Osborne, Partida-Kipness, and Pedersen
                                  Opinion by Justice Pedersen
       Before the Court is appellants’ motion to dismiss the appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Bill Pedersen, III//
                                                BILL PEDERSEN. III
                                                JUSTICE

191528f.p05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KEN PAXTON IN HIS OFFICIAL                         On Appeal from the 68th Judicial District
 CAPACITY AS ATTORNEY GENERAL                       Court, Dallas County, Texas
 OF THE STATE OF TEXAS AND THE                      Trial Court Cause No. DC-18-07822.
 STATE OF TEXAS, Appellants                         Opinion delivered by Justice Pedersen,
                                                    Justices Osborne and Partida-Kipness
 No. 05-19-01528-CV         V.                      participating.

 ARNIEKA SIMMONS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Arnieka Simmons recover her costs, if any, of this appeal
from appellants Ken Paxton in his official capacity as Attorney General of the State of Texas and
the State of Texas.


Judgment entered this 28th day of January, 2020.




                                              –2–